Citation Nr: 0719778	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and W. Knake, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  In February 1984, the RO issued a rating decision which 
denied the veteran's initial claim seeking service connection 
for post-traumatic stress disorder (PTSD).  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

2.  In July 1993, the Board issued a decision which denied 
the veteran's claim to reopen the issue of entitlement to 
service for PTSD.  

3.  Evidence received since the July 1993 Board decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  The competent evidence of record has established that 
the veteran has PTSD, which has been attributed to his 
combat-related experiences while he was serving in Vietnam.  

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's July 1993 decision, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's decision herein, 
any error in notification is considered to be harmless.  

I.  New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran is seeking to reopen his claim for service 
connection for PTSD.  He attributes this condition to 
multiple combat-related stressors during his active duty 
service.

The veteran's initial claim seeking service connection for 
PTSD was denied by the RO in a February 1984 rating decision.  
Notice of this decision was sent to the veteran that same 
month, and he did not timely file a notice of disagreement 
thereafter.  Thus, the February 1984 RO decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In July 1993, the Board issued a decision which denied the 
veteran's claim to reopen the issue of entitlement to service 
for PTSD.  

The underlying basis for the RO's February 1984 decision was 
that the veteran had not presented evidence of a diagnosis 
for PTSD.  The statement of facts included in this decision 
noted that the "veteran was in combat with the Marines in 
Vietnam."

Comparing the evidence received since the Board's July 1993 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for PTSD.  Specifically, the newly submitted 
evidence includes the statements and testimony of the veteran 
pertaining to his inservice stressors.  In addition, 
testimony and statements have been received from W. Knake, 
Jr. Ph.D., who has diagnosed the veteran with PTSD based upon 
the inservice stressors identified by the veteran.  

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for PTSD must be 
reopened.  The Board shall now address this claim on the 
merits.

II. Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the United 
States Marine Corps from December 1964 to December 1968.  His 
service personnel records revealed that he served in Vietnam 
from March 1966 to April 1967, and from August 1968 to 
December 1968.  His report of separation, Form DD 214, 
revealed that he was awarded the Vietnam Service Medical, 
with one star; the Vietnam Campaign Medal with device; and a 
Presidential Unit Citation.

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by the traumatic 
combat experiences that he had while in Vietnam.  In 
pertinent part, he has alleged that his base camp was 
attacked with enemy mortars and rockets soon after his 
arrival in Vietnam in March 1966.  He also reported that the 
enemy would attack the airfields where he was stationed 
attempting to blow up the various aircraft that were kept 
there.  Finally, he reported that his base was hit with 
friendly-fire from artillery.

In April 1992, the RO received a response from the 
Department of the Navy, Headquarters of the United States 
Marine Corps.  A review of these records adequately verifies 
the stressors reported by the veteran.  Specifically, the 
reports from his unit in March 1967 noted fifty-nine (59) 
incoming mortar rounds striking the base in early March.  
The records also noted four sharp explosions in the vicinity 
of the airfield, which were attributed to short rounds from 
friendly artillery fire.  Finally, the reports confirm that 
the base in which the veteran was stationed received hostile 
mortar fire on September 21, 1966.  Accordingly, the Board 
finds that the veteran's inservice stressors are verified.  

The remaining issue to be addressed in this case is whether 
the veteran has been diagnosed with PTSD, which is linked to 
one or more of his stressors.

W. Knake, Jr., Ph.D., a clinical psychologist, testified that 
he treated the veteran since 1982.  Dr. Knake previously 
worked at the VA Medical Center and diagnosed the veteran 
with PTSD beginning in 1982.  In a recent report, dated in 
February 2006, Dr. Knake opined that if the veteran were not 
taking his medications, his PTSD symptoms would be quite 
evident to the VA examiners in this matter, and he would meet 
the criteria for the diagnosis.  The Board also notes that 
some of the veteran's VA treatment reports over the years 
have noted treatment for and diagnoses of PTSD.  Finally, a 
VA examination for PTSD, performed in December 1990, noted 
the veteran's inservice history of rocket and mortar attacks 
on his military base.  Based upon the review of the claims 
folder and a mental status examination of the veteran, the VA 
examiner conducting that examination concluded with a 
diagnosis of PTSD.

A VA examination for PTSD, performed in March 2005, concluded 
with a diagnosis of generalized anxiety disorder, depressive 
disorder, and pain disorder with psychological factors and 
medical conditions.  The VA examiner noted that the veteran's 
symptoms do not warrant a diagnosis of PTSD.  Nevertheless, 
the VA examiner stated the veteran's anxiety problems "were 
likely in small part due to the fearful experiences he had in 
the military."  A VA examination for PTSD, performed in 
September 2003, concluded with a diagnosis of major 
depressive disorder, recurrent episode.  The VA examiner 
noted that the veteran exhibits symptoms of PTSD; however, 
the examiner felt he did not meet the criteria for PTSD.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


